Title: To John Adams from John Langdon, 3 March 1812
From: Langdon, John
To: Adams, John



Dear & respected Sr.
Portsmouth March 3d. 1812

I am honor’d with your letter of the 27th Ult. which has awakened many pleasing sensations in my bosom. The regret you feel on my declining a reelection to the Office I now hold, and the interest you are pleased to take in my Public life for nearly forty years past, demands my most sincere thanks, and what most delights me is, that I am now confirmed in my opinion, that our old friendship has never ceased nor never can. My want of education, and my limitted talents has prevented me from rendering that service to my Country that I could have wished; but I desire to give thanks to that Being (without whom we can do nothing) for his constant support, who has enabled me to pass by honor and dishonor, and steadily persue what I tho’t to be the true interest and honor of my Country.
I now retire from my Office with this pleasing reflection that I have the good will of my fellow Citizens, and that I have in some degree performed my duty.
The last time I was in Boston to attend the funeral of a beloved sister, I returned home immediately of course had no time to pay my respects to a single friend. It would be a great happiness to me to see you er’e we go hence and are here no more. You mention my expressions in my former letter, of “shades of difference in our politics,” indeed they were only shades, for in all essential points we have ever agreed, indeed I had accustomed myself to look up to your opinion. I do not perfectly recollect now what passed in our conversation with Mr. Taylor but as far as my memory serves me the discourse was as you have stated. Experience has convinced me (which I have often mentioned among my friends) that your opinion of the French Revolution years ago, was perfectly correct.
If ever I should be permitted to visit Boston again, shall by the leave of Providence see you. But why may we not indulge a hope that you and your Lady, in the course of the coming season would make a visit to this place and spend a few days with us, indeed it would be a very great gratification.
I beg you Sr. To present my sincere respects to your Lady with thanks for her kind remembrance of us. Mrs. Langdon joins me in the homage of our greatful thanks for the many marks of politeness and attention heretofore shewn us by yourself and Lady.
May the Religion of our Blessed Saviour comfort us here on earth, and that we may all meet hereafter in the Mansions of Glory, is the prayer of / Dear Sr. your Friend & Hbl. Servt

John Langdon
